Case 1:19-cv-24994-BB Document 27 Entered on FLSD Docket 05/06/2020 Page 1 of 21



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. 19-cv-24994-BLOOM/Louis

  ANIBAL GOMEZ,

         Plaintiff,

  v.

  ALLIED PROFESSIONALS
  INSURANCE COMPANY,

        Defendant.
  _________________________/

                                                ORDER

         THIS CAUSE is before the Court upon Defendant Allied Professionals Insurance

  Company’s (“APIC”) Motion to Compel Arbitration and Stay Proceedings, ECF No. [20]

  (“Motion”). Plaintiff filed a Response to the Motion, ECF No. [23] (“Response”), to which

  Defendant filed a Reply, ECF No. [26] (“Reply”). The Court has considered the Motion, the

  Response, the Reply, the record in the case, the applicable law, and is otherwise fully advised. For

  the reasons set forth below, the Motion is granted.

         I.      BACKGROUND

         This matter stems from a lawsuit Plaintiff initiated in the Eleventh Judicial Circuit in and

  for Miami-Dade County, Florida against Defendant on November 11, 2019, ECF No. [1-1].

  Defendant removed the case to this Court on December 4, 2019, ECF No. [1], based upon diversity

  jurisdiction pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.

         According to the Complaint, ECF No. [1-1], Defendant issued an insurance policy to its

  insured, Dr. Anthony Batillo (“Dr. Batillo”), “to cover and indemnify Dr. Batillo for professional

  liability for injuries arising out of the rendering of or the failure to render chiropractic services,”
Case 1:19-cv-24994-BB Document 27 Entered on FLSD Docket 05/06/2020 Page 2 of 21
                                                               Case No. 19-cv-24994-BLOOM/Louis


  with a policy limit of $1,000,000.00 per incident. Id. at ¶¶ 4-5. While the policy was in effect,

  Plaintiff underwent chiropractic treatment with Dr. Batillo and suffered a dissection of his right

  internal carotid artery, which caused him to suffer an ischemic stroke. Id. at ¶ 7. Plaintiff alleges

  that Defendant was timely notified of the negligence claim against Dr. Batillo and had sufficient

  information to timely tender the $1,000,000.00 policy limits. Id. at ¶ 8. He maintains that

  Defendant “knew or should have known” that the value of Plaintiff’s claim, “if not settled

  promptly, presented a risk of certain financial exposure” “well in excess of the” policy limit. Id. at

  ¶ 10. He adds that he provided Defendant “with at least three opportunities” to settle the claim

  within the policy limits, id. at ¶ 11, but these demands were rejected or ignored. Id. at ¶¶ 12-13.

         Plaintiff alleges that on November 14, 2018, he obtained a final judgment against Dr.

  Batillo for approximately $3.7 million. Id. at ¶ 14.1 In his view, Defendant should have timely

  tendered the $1,000,000.00 policy limit to settle the underlying claim because “[d]oing so would

  have been proper pursuant to settled Florida bad faith law.” Id. at ¶ 16. The Complaint alleges a

  single count for common law bad faith based on Defendant’s alleged breach of its duties of good

  faith to Dr. Batillo, including its failure to settle Plaintiff’s claim within policy limits “when it

  could have and should have done so.” See id. at ¶¶ 18-24.2

         Defendant now moves to compel arbitration to occur in California and to stay proceedings

  in the Southern District of Florida pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et seq.




  1
    On March 25, 2020, the Court granted Plaintiff’s unopposed motion for leave to amend
  paragraphs 23 and 24 of the Complaint by interlineation, ECF Nos. [21] and [22], to note that
  Plaintiff was also awarded $841,947.15 in attorney’s fees and costs, plus statutory interest, against
  Dr. Batillo in the underlying action.
  2
   Plaintiff states that after the final judgment was entered in the underlying lawsuit against Dr.
  Batillo, Defendant mailed Plaintiff’s counsel a check for $500,000.00, but Plaintiff has not
  deposited these funds. See ECF No. [23] at 4.


                                                    2
Case 1:19-cv-24994-BB Document 27 Entered on FLSD Docket 05/06/2020 Page 3 of 21
                                                                Case No. 19-cv-24994-BLOOM/Louis


  (“FAA”), and Section V.C of the subject insurance policy. See ECF No. [20]. Defendant argues

  that even though Plaintiff is not an insured under the policy and did not agree to the arbitration

  provision, Plaintiff is bound by it as a third-party beneficiary because his claims against Defendant

  “derive from the policy and APIC’s obligations thereunder.” Id. at 1. Specifically, Defendant

  represents that “[b]ut for the existence of the subject policy, [Plaintiff] would in fact have no claims

  against APIC as there is no other relationship between the two parties aside from the policy.” Id.

  It adds that equitable estoppel principles apply to preclude Plaintiff from claiming benefits of the

  policy on the one hand while simultaneously attempting to avoid the burdens that the policy impose

  on the other hand. See id. at 2. In this respect, Defendant argues that Plaintiff is Dr. Batillo’s

  “privy” and stands in his shoes for purposes of bringing this bad faith claim even though Plaintiff

  did not receive an assignment from him. Id. at 13-15.

          In the Response, Plaintiff asserts that Defendant waived arbitration based on its alleged

  noncompliance with the notice requirement contained in the policy’s arbitration provision. ECF

  No. [23] at 2. In particular, he contends that the arbitration provision is ambiguous in light of the

  policy’s notice provision and that regardless of the ambiguity, Defendant did not timely notify

  Plaintiff that it would require the bad faith dispute be submitted to arbitration. See id. at 7. He

  further maintains that the arbitration clause does not apply to him because there was no assignment

  of the bad faith claim from Dr. Batillo. Instead, he maintains that the arbitration clause only applies

  to parties to the contract and not third-party beneficiaries. See id. at 2. He adds that subsequent to

  when the policy was in effect, Defendant has materially changed its arbitration provision to now

  include third-party beneficiaries to be specifically within the provision’s scope. See id. at 9-10.

          In the Reply, Defendant characterizes the Response as “meritless.” ECF No. [26] at 2. It

  argues that it has not waived its right to arbitration under the FAA’s two-part test. Specifically,




                                                     3
Case 1:19-cv-24994-BB Document 27 Entered on FLSD Docket 05/06/2020 Page 4 of 21
                                                                 Case No. 19-cv-24994-BLOOM/Louis


  Defendant maintains that it has never acted inconsistently with its arbitration right and that Plaintiff

  has not been prejudiced by any action taken by APIC that is otherwise inconsistent with its right

  to arbitrate. See id. at 2-7. Defendant asserts that it discussed arbitration with Plaintiff the day after

  the lawsuit was filed, id. at 4-5, and that it demanded arbitration as its first affirmative defense,

  which pleading was filed two days after the lawsuit was removed to this Court. Id. at 5. Defendant

  adds that the policy’s notice provision is inapplicable to the instant dispute, and that no ambiguity

  exists in the arbitration provision. Id. at 7-10. Defendant further contends that the bad faith claim

  falls within the arbitration’s scope, and that Plaintiff’s invocation of Defendant’s revised

  arbitration provision issued “years after” to a “different APIC insured” is “irrelevant to these

  proceedings” and the governing policy. Id. at 10-12.

          The Motion, accordingly, is ripe for consideration.

          II.     LEGAL STANDARD

          The presence of a valid arbitration provision raises a strong presumption of

  enforcement. See Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 630-

  31 (1985) (stressing that the enforcement of a mutually agreed upon arbitration or forum-selection

  clause serves as an “indispensable precondition to the achievement of the orderliness and

  predictability essential to any international business transaction”). Indeed, the FAA, 9 U.S.C. §

  1 et seq., “embodies a ‘liberal federal policy favoring arbitration agreements.’” Hemispherx

  Biopharma, Inc. v. Johannesburg Consol. Invs., 553 F.3d 1351, 1366 (11th Cir. 2008)

  (quoting Moses H. Cone Mem. Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983)).

  Accordingly, the FAA requires courts to “rigorously enforce agreements to arbitrate.” Brandon,

  Jones, Sandall, Zeide, Kohn, Chalal & Musso, P.A. v. MedPartners, Inc., 312 F.3d 1349, 1357-58

  (11th Cir. 2002) abrogated on other grounds by Ray Haluch Gravel Co. v. Cent. Pension Fund of




                                                      4
Case 1:19-cv-24994-BB Document 27 Entered on FLSD Docket 05/06/2020 Page 5 of 21
                                                                Case No. 19-cv-24994-BLOOM/Louis


  Int’l Union of Operating Eng'rs & Participating Emp’rs, 134 S. Ct. 773 (2014) (quoting Mitsubishi

  Motors, 473 U.S. at 625-26); Hemispherx, 553 F.3d at 1366 (“The role of the courts is to rigorously

  enforce agreements to arbitrate.”) (internal citation and quotation omitted). Under the FAA, a

  written agreement to arbitrate is “valid, irrevocable, and enforceable, save upon such grounds as

  exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2.

         “Federal law establishes the enforceability of arbitration agreements, while state law

  governs the interpretation and formation of arbitration agreements.” Emp’rs Ins. of Wausau v.

  Bright Metal Specialties, Inc., 251 F.3d 1316, 1322 (11th Cir. 2001) (citing Perry v. Thomas, 482

  U.S. 483, 107 S.Ct. 2520, 96 L.Ed.2d 426 (1987)). “Federal law counsels that questions of

  arbitrability, when in doubt, should be resolved in favor of arbitration.” Id. (citing Moses H. Cone

  Mem’l Hospital, 460 U.S. at 24). “[W]hile doubts concerning the scope of an arbitration clause

  should be resolved in favor of arbitration, the presumption does not apply to disputes concerning

  whether an agreement to arbitrate has been made.” Dasher v. RBC Bank (USA), 745 F.3d 1111,

  1116 (11th Cir. 2014); see Granite Rock Co. v. Int'l Bhd. of Teamsters, 561 U.S. 287, 301 (2010)

  (directing courts to “apply [ ] the presumption of arbitrability only” to “a validly formed and

  enforceable arbitration agreement”). Therefore, “parties cannot be forced to submit to arbitration

  if they have not agreed to do so.” Magnolia Capital Advisors, Inc. v. Bear Stearns & Co., 272 F.

  App'x 782, 785 (11th Cir. 2008).

         When presented with a motion to compel arbitration, a district court will consider three

  factors: (1) whether a valid agreement to arbitrate exists, (2) whether an arbitrable issue exists; and

  (3) whether the right to arbitrate was waived. Nat’l Auto Lenders, Inc. v. SysLOCATE, Inc., 686 F.

  Supp. 2d 1318, 1322 (S.D. Fla. 2010) aff’d, 433 F. App'x 842 (11th Cir. 2011); see also Sims v.

  Clarendon Nat’l Ins. Co., 336 F. Supp. 2d 1311, 1326 (S.D. Fla. 2004) (citing Marine Envt’l.




                                                    5
Case 1:19-cv-24994-BB Document 27 Entered on FLSD Docket 05/06/2020 Page 6 of 21
                                                                Case No. 19-cv-24994-BLOOM/Louis


  Partners, Inc. v. Johnson, 863 So. 2d 423, 426 (Fla. 4th DCA 2003); and Seifert v. U.S. Home

  Corp., 750 So. 2d 633 (Fla. 1999)) (“Under both federal and Florida law, there are three factors

  for the court to consider in determining a party’s right to arbitrate: (1) a written agreement exists

  between the parties containing an arbitration clause; (2) an arbitrable issue exists; and (3) the right

  to arbitration has not been waived.”). “A plaintiff challenging the enforcement of an arbitration

  agreement bears the burden to establish, by substantial evidence, any defense to the enforcement

  of the agreement.” Inetianbor v. CashCall, Inc., 923 F. Supp. 2d 1358, 1362 (S.D. Fla. 2013).

         “By its terms, the [FAA] leaves no room for the exercise of discretion by a district court,

  but instead mandates that district courts shall direct the parties to proceed to arbitration on issues

  as to which an arbitration agreement has been signed.” Dean Witter Reynolds, Inc. v. Byrd, 470

  U.S. 213, 213 (1985) (emphasis in original). Thus, if the aforementioned criteria are met, the Court

  is required to issue an order compelling arbitration. John B. Goodman Ltd. P’ship v. THF Const.,

  Inc., 321 F.3d 1094, 1095 (11th Cir. 2003) (“Under the FAA, 9 U.S.C. § 1 et seq., a district court

  must grant a motion to compel arbitration if it is satisfied that the parties actually agreed to

  arbitrate the dispute.”). Through this lens, the Court considers the instant Motion.

         III.    DISCUSSION

         Deciding whether Defendant is entitled to relief under the Motion raises four overarching

  issues. First, whether Plaintiff is bound by the insurance policy’s arbitration provision even though

  he is not a party to the contract. Second, whether the arbitration provision is valid. Third, whether

  an arbitrable issue exists. And finally, whether Defendant has waived the right to arbitrate.

  Regarding the first issue, if it is determined that Plaintiff is not bound by the policy’s arbitration

  provision, then the Court cannot compel arbitration and it need not address the latter issues.




                                                    6
Case 1:19-cv-24994-BB Document 27 Entered on FLSD Docket 05/06/2020 Page 7 of 21
                                                                 Case No. 19-cv-24994-BLOOM/Louis


                  A.      Plaintiff is bound by the policy’s arbitration provision

          Section V.C of the subject policy provides as follows:

          C.      Arbitration. If a dispute or claim shall arise with respect to any of the
          terms or provisions of this Policy, or with respect to the performance by any of the
          parties to the policy, then any party or that party’s authorized representative may,
          by notice as herein provided, require that the dispute be submitted within fifteen
          (15) days to an arbitrator in good standing with the American Arbitration
          Association under the Commercial Arbitration Rules of the American Arbitration
          Association then in effect. Any arbitration undertaken pursuant to the terms of this
          section shall be governed by the Federal Arbitration Act and shall occur in Orange
          County, California.

  Id. Plaintiff correctly points out that he is not a formal party to the contract and did not agree to its

  terms. See ECF No. [23]. He also emphasizes that he did not receive an assignment from Dr. Batillo

  of the bad faith claim,3 the arbitration provision unambiguously applies only to “any party or that

  party’s authorized representative,” and that the provision has been subsequently amended in later

  policies to expressly include third-party beneficiaries. See id. at 9-12. According to Plaintiff, these

  features prevent him from being bound by the arbitration provision. The Court finds Plaintiff’s

  arguments unconvincing.

          It is true that Plaintiff does not fall within the express language of the arbitration provision,

  which applies only to a “party or that party’s authorized representative.” See Abel Homes at

  Naranja Villas, LLC v. Hernandez, 960 So. 2d 891, 894 (Fla. 3d DCA 2007) (stating that “[w]here




  3
    A judgment creditor, such as Plaintiff, may maintain suit directly against the tortfeasor’s liability
  insurer for recovery of the judgment in excess of policy limits, without an assignment from the
  tortfeasor, based on the insurer’s bad faith conduct or claims handling, see Thompson v.
  Commercial Union Ins. Co. of N.Y., 250 So. 2d 259 (Fla. 1971). That holding was premised in part
  on the principle that “a third party beneficiary who is not a formal party to a contract may sue for
  damages sustained as a result of the acts of one of the parties to the contract.” Id. at 261. However,
  “[t]his rule [authorizing direct suit against the insurer] has been limited so that claimants may only
  bring a bad-faith action if the insured would be able to bring the action against its insurer[.]”
  Maldonado v. First Liberty Ins. Corp., 342 F. App’x 485, 487 (11th Cir. 2009) (citing Fidelity and
  Cas. Co. of N.Y. v. Cope, 462 So. 2d 459, 461 (Fla. 1985).


                                                     7
Case 1:19-cv-24994-BB Document 27 Entered on FLSD Docket 05/06/2020 Page 8 of 21
                                                               Case No. 19-cv-24994-BLOOM/Louis


  contractual provisions are clear and unambiguous, the court must give those terms their plain and

  ordinary meaning” and recognizing that “all doubts concerning the scope or waiver of the right to

  arbitrate under contracts are to be resolved in favor of arbitration” but “where the contract

  provision is not doubtful, arbitration should not be ordered”) (citations omitted). However, Florida

  law recognizes that a “non-signatory may be bound to arbitrate under certain circumstances: (1)

  incorporation by reference; (2) assumption; (3) agency; (4) veil piercing/alter ego; and (5)

  estoppel.” Allied Prof’s Ins. Co. v. Fitzpatrick, 169 So. 3d 138, 142 (Fla. 4th DCA 2015).

  Accordingly, the fact that the arbitration provision does not mention Plaintiff is not dispositive. In

  this instance, Defendant argues that Plaintiff is bound to the policy and should be compelled to

  arbitrate under equitable estoppel and agency-like theories. See ECF No. [20] at 15-21.

         In Fitzpatrick, plaintiffs brought suit against a chiropractor and the chiropractor’s employer

  for negligent care of a patient. Id. at 140. The chiropractor’s insurer, objecting to joinder, argued

  that the plaintiffs, by claiming rights under the policy against the insurer, became bound by the

  policy’s arbitration provision. Id. at 140-41. The insurer then moved to compel arbitration of the

  claims at issue pursuant to the policy’s arbitration provision.4 Plaintiffs opposed the motion to




  4
    The Court notes that the provision in Fitzpatrick was more extensive than the arbitration clause
  here, and provided that “[a]ll disputes or claims involving the [insurer] shall be resolved by binding
  arbitration, whether such dispute or claim arises between the parties to this Policy, or between the
  [insurer] and any person or entity who is not a party to the Policy but is claiming rights either under
  the Policy or against the [insurer]. See id. at 139-40. However, the Fitzpatrick court’s relevant
  analysis regarding equitable estoppel did not focus on the scope of this language. See id. at 141-
  42. Further, that Defendant subsequently issued a policy years later to different insureds containing
  an amended arbitration clause does not mean that arbitration is unavailable under the instant policy.
  The language change, moreover, is immaterial to the instant dispute. See Moss v. State Farm Fire
  & Cas. Co., No. 7:08-CV-33 (WLS), 2010 WL 11530530, at *1 (M.D. Ga. Aug. 2, 2010) (granting
  insurer’s motion in limine excluding discussion of the carrier’s changes to its homeowner’s
  policies regarding coverage of mold claims as “irrelevant” to the plaintiff’s bad faith claim, which
  “revolves around Defendant’s alleged frivolous and unfounded refusal to pay Defendant’s
  insurance claim”).


                                                    8
Case 1:19-cv-24994-BB Document 27 Entered on FLSD Docket 05/06/2020 Page 9 of 21
                                                                 Case No. 19-cv-24994-BLOOM/Louis


  compel on the basis that because they were not named in the policy nor signatories to the policy,

  they could not be compelled to arbitrate. Id. at 141-42. On appeal, the court rejected their

  arguments and concluded that estoppel applied to bind plaintiffs to arbitration. Specifically, the

  court noted broadly that “plaintiffs cannot claim they are entitled to the benefit of the policy’s

  coverage provision while simultaneously attempting to avoid the burden of the policy's arbitration

  provision. . . . In the arbitration context, . . . a party may be estopped from asserting that the lack

  of his signature on a written contract precludes enforcement of the contract’s arbitration clause

  when [the party] has consistently maintained that other provisions of the same contract should be

  enforced to benefit [the party].” Id. at 142 (citation omitted). See also Outokumpu Stainless USA,

  LLC v. Converteam SAS, 902 F.3d 1316, 1326-27 (11th Cir. 2018) (noting that under the FAA

  “parties can compel arbitration through estoppel under Chapter 1 of the FAA . . . because Chapter

  1 does not expressly restrict arbitration to the specific parties to an agreement”).

          In the Complaint, Plaintiff claims that he is a “beneficiary of the APIC Policy,” see ECF

  No. [1-1] at ¶ 6, and he sues Defendant for breaching numerous duties owed to Dr. Batillo, see id.

  at ¶¶ 19, 22. He asserts that as a result of the breaches, he is entitled to a final judgment, which

  amount includes the policy limits. See id. at ¶¶ 14, 23-24. Moreover, in the Response, Plaintiff

  characterizes himself as a “direct third-party beneficiary” and an “intended third-party

  beneficiary,” and he concedes that he is a third-party beneficiary to the insurance policy. See ECF

  No. [23] at 2, 9, 10. He also agrees that the principle that “[i]t is well-settled law that parties cannot

  claim the benefits of a particular agreement while simultaneously attempting to avoid the burdens

  imposed by a different provision of the same agreement” applies “with equal force” to him, id. at

  8, and that Defendant is “correct that the weight of authority supports its contention that a third-

  party beneficiary of an insurance policy can be bound by the contract between the insurer and the




                                                      9
Case 1:19-cv-24994-BB Document 27 Entered on FLSD Docket 05/06/2020 Page 10 of 21
                                                               Case No. 19-cv-24994-BLOOM/Louis


  insured.” Id. at 9.

          Florida courts routinely hold that third-party beneficiaries are bound by arbitration

  provisions. See, e.g., Pulte Home Corp. v. Bay At Cypress Creek Homeowners’ Ass’n, Inc., 118

  So. 3d 957, 958 (Fla. 2d DCA 2013) (“[A]s a basic derivative of the principle that a third-party

  beneficiary steps into the shoes of a contracting party and is subject to all provisions of contract, a

  third-party beneficiary of a contract containing an arbitration provision can be compelled to

  arbitrate.”) (citation omitted); Martha A. Gottfried, Inc. v. Paulette Koch Real Estate, Inc., 778 So.

  2d 1089, 1090 (Fla. 4th DCA 2001) (explaining that “[n]on-signatories may be bound by an

  arbitration agreement if dictated by ordinary principles of contract law and agency” and that “a

  third party beneficiary to a contract can be compelled to arbitrate”); Terminix Int’l Co., LP v.

  Ponzio, 693 So. 2d 104, 109 (Fla. 5th DCA 1997) (holding that non-signatory third-party

  beneficiaries were bound by contract’s arbitration provision); Orion Ins. Co. v. Magnetic Imaging

  Sys. I, 696 So. 2d 475, 478 (Fla. 3d DCA 1997) (“Arbitration clauses in contracts are binding on

  third-party beneficiaries. As a third-party beneficiary, Magnetic is bound by the arbitration

  provision in the insurance policy.”) (internal citations omitted); Zac Smith & Co. v. Moonspinner

  Condo. Ass’n, 472 So. 2d 1324 (Fla. 1st DCA 1985) (“[T]he issue presented is whether an

  arbitration clause in a contract is binding on a third-party beneficiary. We hold that it is. A third-

  party beneficiary’s rights depend upon, and are measured by, the terms of the contract between the

  promisor and the promisee. ‘Where the contract contains an arbitration clause which is legally

  enforceable, the general view is that the beneficiary is bound thereby to the same extent that the

  promisee is bound.’”) (internal citation omitted).

          In Kong v. Allied Prof’l Ins. Co., 750 F.3d 1295 (11th Cir. 2014), which involved

  compelling arbitration of an insurance dispute under the instant arbitration clause, the Eleventh




                                                    10
Case 1:19-cv-24994-BB Document 27 Entered on FLSD Docket 05/06/2020 Page 11 of 21
                                                                 Case No. 19-cv-24994-BLOOM/Louis


  Circuit observed that “Florida courts have exhibited a willingness to compel a number of different

  nonsignatories to arbitrate,” including third-party beneficiaries and non-assignees. See id. at 1302-

  03. In particular, a “nonsignatory to an arbitration agreement may be bound to arbitrate if the

  nonsignatory has received something more than an incidental or consequential benefit of the

  contract.” Id. at 1302 (citation omitted).

          Here, Plaintiff seeks indemnity benefits provided by Dr. Batillo’s policy and payment of

  the outstanding judgment. By seeking such benefits arising from the policy’s provisions, Plaintiff

  is estopped from avoiding the burdens of the same policy. Further, the Court notes that Plaintiff’s

  bad faith claim is “not separate and distinct from” but is “derivative of” a potential claim Dr.

  Batillo could bring based on the policy. See Cope, 462 So. 2d at 461 (holding that because excess

  judgment against insured was satisfied before the bad faith lawsuit was filed, the insured no longer

  had a cause of action against the insurer and therefore neither did the third-party claimant). Florida

  courts have subjected non-signatory plaintiffs to arbitration where the underlying action was

  “derivative” of a wrong committed upon a signator to an arbitration provision. See Laizure v.

  Avante at Leesburg, Inc., 109 So. 3d 752, 762 (Fla. 2013) (“[W]e ultimately conclude that the

  nature of a wrongful death cause of action in Florida is derivative in the context of determining

  whether a decedent’s estate and heirs are bound by the decedent’s agreement to arbitrate. The

  estate and heirs stand in the shoes of the decedent . . . [and] are bound by the arbitration agreement

  to the same extent that [the decedent] would have been bound.”).

          As noted, Plaintiff acknowledges that he is a third-party beneficiary under the policy. See

  Raffa Assocs., Inc. v. Boca Raton Resort & Club, 616 So. 2d 1096, 1097 (Fla. 4th DCA 1993)

  (noting that “[f]or purposes of argument, we accept appellant Raffa’s proffered legal position as

  to the status of the architect appellee and the facial consequences of that status; that is, the architect




                                                     11
Case 1:19-cv-24994-BB Document 27 Entered on FLSD Docket 05/06/2020 Page 12 of 21
                                                                  Case No. 19-cv-24994-BLOOM/Louis


  was a third-party beneficiary of the construction contract. Having accepted that status, we note that

  ordinarily a third-party beneficiary of a contract is bound by an arbitration clause in that contract”)

  (citing Zac Smith & Co., 472 So. 2d at 1325 (citing 2 Williston on Contracts, § 364A (3d ed.

  1959))). As Florida law authorizes compelling non-signatories to arbitrate under both equitable

  estoppel and third-party beneficiary theories, the Court concludes that Plaintiff can be bound by

  the arbitration provision at issue.5 Accordingly, the Court will proceed to analyze the remaining

  issues.

            B.      The arbitration provision is valid

            Plaintiff does not argue that the arbitration provision is invalid or that it is unenforceable.6

  Instead, he argues that the provision contains an ambiguity based on the notice requirement

  included within the clause and that Defendant waived its right to arbitrate because it did not comply

  with the notice term. See ECF No. [23] at 2, 5-8. The Court will separately analyze waiver, but

  presently address whether the arbitration provision is ambiguous as Plaintiff represents. Upon

  review, the Court does not find that the provision is ambiguous in the instant case. It further




  5
    The Court notes that Plaintiff tiptoes around the general rule that any doubts regarding the right
  to arbitrate be resolved in favor of arbitration. On the one hand, he requests that the Court view
  the arbitration provision as unambiguous regarding the scope of individuals bound by the
  arbitration requirement—“any party or that party’s authorized representative.” ECF No. [23] at 9-
  11. However, on the other hand, he contends that the arbitration provision is ambiguous as to the
  notice requirement and, therefore, requests that it be construed against Defendant. See id. at 6-8.
  Plaintiff cannot have it both ways by claiming the provision ambiguous when it suits one argument
  yet unambiguous when it favors a different argument.
  6
    “Because ‘arbitration is a matter of contract . . . the interpretation of an arbitration agreement is
  generally a matter of state law.’ Under Florida law, ‘in order to invalidate an arbitration clause,
  the court must find that it is both procedurally and substantively unconscionable.’” Curbelo v.
  Autonation Ben. Co., No. 14-CIV-62736, 2015 WL 667655, at *3 (S.D. Fla. Feb. 17, 2015)
  (internal citations omitted). Plaintiff offers no arguments that the arbitration provision is either
  procedurally or substantively unconscionable.



                                                      12
Case 1:19-cv-24994-BB Document 27 Entered on FLSD Docket 05/06/2020 Page 13 of 21
                                                               Case No. 19-cv-24994-BLOOM/Louis


  concludes that the arbitration provision is valid and enforceable.

         As noted, the arbitration provision provides that “[i]f a dispute or claim shall arise with

  respect to any of the terms or provisions of this Policy, or with respect to the performance by any

  of the parties to the policy, then any party or that party’s authorized representative may, by notice

  as herein provided, require that the dispute be submitted within fifteen (15) days to an arbitrator in

  good standing with the American Arbitration Association[.]” See ECF No. [20-1] at Section V.C.

  The policy contains a notice provision in Section IV.B that states the following:

         B.      Notice of Claim or Suit.       If a claim or suit is reported against the
         Named Insured based on an incident covered by this Policy, the Named Insured
         shall, within three (3) business days, by certified mail return receipt requested
         forward to the Company every demand, notice, summons, or other process received
         by him or her or by his or her representative. Failure to give such notice, including
         but not limited to failure to give notice of a claim or action until after the Named
         Insured has submitted to the jurisdiction of a court or until after judgment, shall
         constitute a material breach of the Policy resulting in total loss of coverage for such
         claim or action and shall constitute substantial and actual prejudice which adversely
         affects the rights of the Company, which bases its Policy and premiums on cost-
         containment methods of dispute resolution, mandatory arbitration, and settlement.

  Id. According to Plaintiff, when the arbitration clause and the notice clause are read together, three

  potential interpretations arise for Defendant’s notice obligations as to seeking arbitration. See ECF

  No. [23] at 6-7. Plaintiff, thus, posits that the “ambiguous contractual notice requirement is

  construed against [Defendant],” and that while ambiguous arbitration provisions are construed in

  favor of arbitration, that “contention is irrelevant” because the notice requirement is ambiguous,

  not the arbitration provision. Id. The Court finds Plaintiff’s argument to be lacking.

         First, the distinction between the alleged ambiguity pertaining only to the notice aspect

  versus the arbitration component is artificial. If the notice clause truly contained an ambiguity, it

  would also render the arbitration clause ambiguous given that the arbitration clause would be based

  on the notice clause. In such a setting, any doubts are resolved in favor of arbitration. See Moses




                                                   13
Case 1:19-cv-24994-BB Document 27 Entered on FLSD Docket 05/06/2020 Page 14 of 21
                                                                Case No. 19-cv-24994-BLOOM/Louis


  H. Cone Mem’l Hosp., 460 U.S. at 24–25 (“The Arbitration Act establishes that, as a matter of

  federal law, any doubts concerning the scope of arbitrable issues should be resolved in favor of

  arbitration, whether the problem at hand is the construction of the contract language itself or an

  allegation of waiver, delay, or a like defense to arbitrability.”).

          Second, and more importantly, the contractual notice provision does not apply to the facts

  at hand based on its plain language. Specifically, the notice provision is triggered only “[i]f a claim

  or suit is reported against the Named Insured[.]” See Section IV.B. Here, that circumstance is

  inapplicable because Plaintiff himself directly brings a lawsuit against Defendant, not against Dr.

  Batillo, for bad faith. Further, the notice clause requires the named insured, not the insurer, to

  provide notice of the suit, and it provides that a failure to give notice constitutes a breach of the

  policy by the insured, not the insurer. See id. As such, there is no suit for Dr. Batillo to report to

  Defendant, which is the only type of “notice” included within that policy provision. Accordingly,

  the arbitration provision’s bare reference to “notice as herein provided” does not compel the

  conclusion that the facially inapplicable notice provision in Section IV.B governs the notice

  requirement for arbitration purposes.

          Generally, courts will strive to interpret an insurance policy based on the definitions

  contained within the policy, but “if the definition provided in one section of the policy is not

  applicable to the coverage at issue in another section, courts may be compelled to search elsewhere

  for a sensible and appropriate definition.” Grant v. State Farm Fire & Cas. Co., 638 So. 2d 936,

  937 (Fla. 1994) (determining that definition used in one section of automobile policy “is not

  relevant to the exclusions discussion” in a different section of the policy, and therefore looking to

  Florida statutes for guidance in defining term). Moreover, “[w]hen a term in an insurance policy

  is undefined, it should be given its plain and ordinary meaning, and courts may look to legal and




                                                    14
Case 1:19-cv-24994-BB Document 27 Entered on FLSD Docket 05/06/2020 Page 15 of 21
                                                                Case No. 19-cv-24994-BLOOM/Louis


  non-legal dictionary definitions to determine such a meaning.” Gov’t Employees Ins. Co. v.

  Macedo, 228 So. 3d 1111, 1113 (Fla. 2017) (citation omitted). See also id. (“[T]he lack of a

  definition for an operative term ‘does not, by itself, create an ambiguity’”) (citation omitted);

  Miglino v. Universal Prop. & Cas. Ins. Co., 174 So. 3d 479, 481 (Fla. 4th DCA 2015) (examining

  Black’s Law Dictionary definitions and noting that the “lack of a definition of a term in a policy

  does not render it ambiguous or in need of interpretation by the courts, but rather such ‘terms must

  be given their every day meaning and should be read with regards to ordinary people’s skill and

  experience.’ ‘Florida courts will often use legal and non-legal dictionaries to ascertain the plain

  meaning of words that appear in insurance policies.”) (internal citations omitted).

          To the extent “notice” within the arbitration provision needs to be defined, the Court finds

  Black’s Law Dictionary definitions instructive. See, e.g., NOTICE, Black’s Law Dictionary (11th

  ed. 2019) (“Legal notification required by law or agreement, or imparted by operation of law as a

  result of some fact (such as the recording of an instrument); definite legal cognizance, actual or

  constructive, of an existing right or title <under the lease, the tenant must give the landlord written

  notice 30 days before vacating the premises>.”); (defining “due notice” as “[s]ufficient and proper

  notice that is intended to and likely to reach a particular person or the public; notice that is legally

  adequate given the particular circumstance”); (defining “fair notice” as “[s]ufficient notice

  apprising a litigant of the opposing party’s claim”); (defining “reasonable notice” as “[n]otice that

  is fairly to be expected or required under the particular circumstances”).

          The Court also notes that the Florida Arbitration Code similarly does not define “notice”

  under a bright-line measure. See Fla. Stat. § 682.012(1) (stating that “[e]xcept as otherwise

  provided in this chapter, a person gives notice to another person by taking action that is reasonably

  necessary to inform the other person in ordinary course, whether or not the other person acquires




                                                    15
Case 1:19-cv-24994-BB Document 27 Entered on FLSD Docket 05/06/2020 Page 16 of 21
                                                                Case No. 19-cv-24994-BLOOM/Louis


  knowledge of the notice.”); see also id. at § 682.032(1) (“A person initiates an arbitration

  proceeding by giving notice in a record to the other parties to the agreement to arbitrate in the

  agreed manner between the parties or, in the absence of agreement, by certified or registered mail,

  return receipt requested and obtained, or by service as authorized for the commencement of a civil

  action. The notice must describe the nature of the controversy and the remedy sought.”).

         Based on the above rules of construction and relevant definitions, the Court concludes that

  the arbitration provision is valid and that it is not ambiguous. In this respect, the Court determines

  that a fixed deadline for giving “notice” does not apply to demanding arbitration under the policy.

  Rather, a reasonable time for providing notice applies under which the dispute is to be submitted

  to arbitration within 15 days of the demand.

                 C.       An arbitrable issue exists

         Plaintiff appears to argue that an arbitrable issue does not exist under the arbitration clause

  because California courts do not recognize third-party bad faith insurance claims. See ECF No.

  [23] at 1. The Court fails to see how that contention bears on this matter. The Complaint asserts a

  Florida common law third-party bad faith claim against Defendant. Plaintiff cites no authority for

  the implied proposition that an arbitrator in California cannot hear claims arising under Florida

  law. Nor does he identify any authority for the related proposition that an arbitrator in California

  cannot hear claims under another state’s law that are not recognized under California law.

         The arbitration provision, moreover, broadly states that it applies to a dispute or claim

  “with respect to any of the terms or provisions of this Policy, or with respect to the performance

  by any of the parties to the Policy[.]” See Section V.C. And it explicitly directs that arbitration will

  occur in California. Plaintiff, thus, fails to show how the instant dispute, which arises from

  Defendant’s alleged breach of duties owed to Dr. Batillo under the policy, falls outside the ambit




                                                    16
Case 1:19-cv-24994-BB Document 27 Entered on FLSD Docket 05/06/2020 Page 17 of 21
                                                                Case No. 19-cv-24994-BLOOM/Louis


  of that provision. The Court further recognizes that other courts have approved arbitrating Florida-

  based insurance disputes in California under this arbitration clause. See Kong, 750 F.3d at 1298.

            “Faced with a facially valid arbitration agreement, the burden is on the party opposing

  arbitration to demonstrate that the agreement is invalid or the issue otherwise non-arbitrable.”

  Curbelo, 2015 WL 667655, at *2 (citing Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 92

  (2000)). Plaintiff has not met his burden on this point and the Court finds that an arbitrable issue

  exists.

                   D.      Defendant did not waive the right to arbitrate

            The Eleventh Circuit has determined that under the FAA, a two-part test is used to establish

  a waiver of a right to demand arbitration. “First, we decide if, under the totality of the

  circumstances, the party has acted inconsistently with the arbitration right.” Ivax Corp. v. B. Braun

  of Am., Inc., 286 F.3d 1309, 1315-16 (11th Cir. 2002) (internal quotation marks omitted). A party

  acts inconsistently with the arbitration right when the party “substantially invokes the litigation

  machinery prior to demanding arbitration.” S & H Contractors, Inc. v. A.J. Taft Coal Co., 906 F.2d

  1507, 1514 (11th Cir. 1990). “[S]econd, we look to see whether, by [acting inconsistently with the

  arbitration right], that party has in some way prejudiced the other party.” Ivax Corp., 286 F.3d at

  1316. To determine whether the other party has been prejudiced, “[the court] may consider the

  length of delay in demanding arbitration and the expense incurred by that party from participating

  in the litigation process.” S & H Contractors, 906 F.2d at 1514. “Prejudice exists when the party

  opposing arbitration undergoes the types of litigation expenses that arbitration was designed to

  alleviate.” In re Checking Account Overdraft Litig., 754 F.3d 1290, 1294 (11th Cir. 2014) (internal

  quotations omitted). Whether a party waived its right to arbitration is controlled solely by federal

  law. See S & H Contractors, 906 F.2d at 1514; Pierre-Louis v. CC Sols., LLC, No. 17-CV-60781,




                                                    17
Case 1:19-cv-24994-BB Document 27 Entered on FLSD Docket 05/06/2020 Page 18 of 21
                                                                 Case No. 19-cv-24994-BLOOM/Louis


  2017 WL 4841428, at *2 (S.D. Fla. Oct. 26, 2017). Moreover, “[b]ecause federal law favors

  arbitration, any party arguing waiver of arbitration bears a heavy burden of proof.’” Stone v. E.F.

  Hutton & Co., Inc., 898 F.2d 1542, 1543 (11th Cir. 1990).

          Plaintiff argues that Defendant has waived its right to arbitration based on its alleged non-

  compliance with the arbitration clause’s notice requirement. In support, Plaintiff maintains that he

  provided Defendant with pre-suit correspondence on November 5, 2019, notifying Defendant of

  his intention to bring a bad faith lawsuit, see ECF No. [23-1], and that Defendant was served on

  November 20, 2019. See ECF No. [23] at 7. Yet, according to Plaintiff, Defendant did not demand

  arbitration until January 8, 2020. See id. Based on these dates,7 Plaintiff contends that Defendant

  made an untimely demand for arbitration and that it, therefore, cannot now rely on the arbitration

  clause. See id. at 8 (“APIC’s delay in providing notice of its intent to arbitrate violated the terms

  of its policy, and, therefore, waived its right to require arbitration of Plaintiff’s claim.”). The Court

  does not agree.

          First, the demand for arbitration and subsequent motion to compel were made within

  timelines that comport with the FAA. See 9 U.S.C. § 4 (“A party aggrieved by the alleged failure,

  neglect, or refusal of another to arbitrate under a written agreement for arbitration may petition

  any United States district court . . . for an order directing that such arbitration proceed in the

  manner provided for in such agreement. Five days’ notice in writing of such application shall be

  served upon the party in default.”). Moreover, this Court has found that a defendant did not waive

  its right to arbitrate even after it had filed its answer, had served plaintiff with initial disclosures,

  and moved to compel arbitration nearly four months after suit was filed. See Pierre-Louis, 2017



  7
    Defendant stresses in the Reply that it first discussed Plaintiff’s participation in arbitration on
  November 12, 2019, and that it demanded arbitration as its first affirmative defense, which was
  filed on December 6, 2019. See ECF No. [26] at 4-5.


                                                     18
Case 1:19-cv-24994-BB Document 27 Entered on FLSD Docket 05/06/2020 Page 19 of 21
                                                                Case No. 19-cv-24994-BLOOM/Louis


  WL 4841428; see also Asia Mar. Pac. Chartering Ltd. v. A. Cayume Hakh & Sons, No. 19-CV-

  24919, 2020 WL 1244916, at *3 (S.D. Fla. Mar. 16, 2020) (finding that defendant did not waive

  its right to arbitrate where it sought arbitration more than two months after filing its answer); Stone,

  898 F.2d at 1544 (party asserting arbitration agreement one year and eight months into litigation

  waived the right to arbitrate due to delay). Under the facts at hand, the Court does not find that

  Defendant’s timing in moving to compel arbitration on March 17, 2020 is inconsistent with the

  arbitration right under the policy.

         But even if Defendant was untimely in providing notice to Plaintiff, Plaintiff fails to allege,

  let alone demonstrate, that he has suffered any prejudice as a result of Defendant’s actions. The

  Court evaluates the prejudice prong by “consider[ing] the length of delay in demanding arbitration

  and the expense incurred by [the] party [alleging prejudice] from participating in the litigation

  process.” Citibank, N.A. v. Stok & Assocs., P.A., 387 F. App’x 921, 924 (11th Cir. 2010). Similarly,

  the Court “might also consider the extent of ‘[t]he use of pre-trial discovery procedures by a party

  seeking arbitration,’ to determine if the inconsistent conduct ‘sufficiently prejudice[d] the legal

  position of an opposing party so as to constitute a waiver of the party’s right to arbitration.” Id.

         Here, the record reflects that since the case was removed, Plaintiff has filed a corporate

  disclosure statement, ECF No. [8], a joint notice of mediator selection, ECF No. [17], a notice of

  service of proposal for settlement, ECF No. [19], a motion to amend the Complaint by

  interlineation, ECF No. [21], and the Response, ECF No. [23]. Defendant has filed his answer and

  affirmative defenses, ECF No. [6], a corporate disclosure statement, ECF No. [9], a joint

  scheduling report, ECF No. [10], the Motion, ECF No. [20], an unopposed motion for extension

  of time, ECF No. [24], the Reply, ECF No. [26], and served its initial disclosures, ECF Nos. [13]

  – [16]. This record does not demonstrate prejudice to Plaintiff even assuming there had been a




                                                    19
Case 1:19-cv-24994-BB Document 27 Entered on FLSD Docket 05/06/2020 Page 20 of 21
                                                                Case No. 19-cv-24994-BLOOM/Louis


  delay in timely providing notice. See Pierre-Louis, 2017 WL 4841428, at *3 (finding that

  defendant did not waive its right to arbitrate even where there was “some prejudice by the minor

  delay” in asserting the arbitration demand caused by having to “comply with certain court

  deadlines and incur[ing] attorneys’ fees in so doing”); Citibank, N.A., 387 F. App’x at 925 (noting

  that while non-movant “may have suffered some prejudice when it expended time and resources

  preparing and filing an offer of judgment, reply, and notice of readiness for trial in state court . . .

  courts have declined to find waiver in cases with similar or more extensive litigation activity”).

         Therefore, because the record does not demonstrate that Defendant has acted inconsistently

  with the arbitration right nor that Plaintiff has been prejudiced by Defendant, the Court concludes

  that Defendant did not waive its right to arbitrate this dispute. See Ivax Corp., 286 F.3d at 1315-

  16.

         IV.      CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED as follows:

               1. Defendant’s Motion, ECF No. [20], is GRANTED;

               2. The parties shall SUBMIT to arbitration all claims asserted in this matter in

                  accordance with the arbitration provision in the underlying insurance policy, ECF

                  No. [20-1];

               3. The matter is STAYED pending resolution of arbitration and is therefore

                  administratively CLOSED;

               4. The Clerk of Court is directed to CLOSE this matter for administrative purposes.

                  After arbitration has concluded, either party may seek to reopen the case;

               5. All pending motions are DENIED AS MOOT, and any pending deadlines are

                  TERMINATED.




                                                    20
Case 1:19-cv-24994-BB Document 27 Entered on FLSD Docket 05/06/2020 Page 21 of 21
                                                   Case No. 19-cv-24994-BLOOM/Louis


         DONE AND ORDERED in Chambers at Miami, Florida, on May 6, 2020.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                          21
